Citation Nr: 1812792	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  c15-38 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to October 19, 2010, for the award of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Army from January 1988 to June 1995.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Phoenix, Arizona, Regional Office (RO).

In an August 2012 rating decision, the Veteran was granted entitlement to individual unemployability (TDIU), effective May 12. 2010. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A May 2013 rating decision assigned an effective date of October 19, 2010 for the award of service connection for fibromyalgia.

2. The Veteran has not alleged any factual or legal error in any rating decision dated prior to May 2013 which, when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 


CONCLUSION OF LAW

The Veteran's assertion is a freestanding allegation seeking an effective date prior to October 19, 2010 for the grant of service connection for fibromyalgia and lacks legal merit. 38 U.S.C.A. §§ 7105, 5109A; 38 C.F.R. § 20.101 (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has submitted various statements arguing that he should receive an earlier effective date for the grant of service-connection of fibromyalgia. The Veteran has not stated a basis upon which his application may be granted and the appeal will be dismissed. 

A rating decision granting service connection and assigning an effective date, becomes final if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302. Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error, ("CUE"). 38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a). 

Attempts to revise a previously-assigned effective date based on an allegation of CUE in a final decision are separate and distinct from other manners of earlier effective date claims; the applications are adjudicated under different legal criteria, and the CUE petition must be argued with some degree of specificity. As discussed below, the Board is bound to deny this application on appeal as a matter of law because there can be no freestanding claim of entitlement to an earlier effective date; the finality of the effective date assignment precludes an attempt to now claim an earlier effective date on grounds other than CUE. 

The Veteran argued in his July 2013 notice of disagreement that VA had evidence of fibromyalgia symptoms at the time of prior rating decisions and on that basis he should be accorded an earlier effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), it was held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE. The Court noted that any other result would vitiate the rule of finality. In other words, the Court found that there is no valid freestanding claim for an earlier effective date. The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

The Veteran's petition in this matter is a freestanding assertion that does not assert CUE. In order to find clear and unmistakable error in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different. Bouton v. Peake, 23 Vet.App. 70, 71 (2008); Grover v. West, 12 Vet.App. 109, 112 (1999); Russell v. Principi, 3 Vet.App. 310 at 313-14 (1992). A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question. May v. Nicholson, 19 Vet.App. 310, 313 (2005). The laws at the time of the RO or Board decision being attacked should be used. See, e.g., Fournier v. Shinseki, 23 Vet.App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed). The application of a regulation that has been subsequently invalidated does not constitute CUE. VAOPGCPREC 25-95. 

None of the Veteran's assertions seeking an earlier effective date for the grant of service connection for fibromyalgia meet any of the three prongs as set forth in Bouton and Grover, above. His assertions are therefore freestanding, and the Board has no alternative but to dismiss this matter for failure to present a cognizable CUE action.




ORDER

The appeal is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


